DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1-6 is the inclusion of the method steps of, as claimed in the combination:
measuring, for each of the plurality of radiation sources, an intensity of the radiation reflected from the printable substrate and an intensity of the radiation reflected from the patch of print agent; and selecting, based on the measured intensities, a radiation source of the plurality of 15radiation sources to be associated with the print agent of the particular color.
The primary reason for the allowance of claims 7-10 is the inclusion of the limitations of, as claimed in the combination:
a processing apparatus to: 
10measure, for each of the plurality of light sources, an intensity of light reflected from the printable medium; 
measure, for each of the plurality of light sources, an intensity of light reflected from a printed region of print agent of the first color; and 

The primary reason for the allowance of claims 11-16 is the inclusion of the limitations of, as claimed in the combination:
obtain, for each of the plurality of light sources, a measurement of an intensity of radiation reflected from the printable substrate and a measurement of an intensity of radiation reflected from the printed pattern; and determine, based on the obtained measurements, a light source of the plurality of 5light sources to be associated with the print agent of the first color.
U.S. 20170036467 A1 to Seki et al. discloses using ink of a color having an excellent light absorption characteristic with respect to color development of a red LED [0087]. Seki et al. tailors the ink color of a registration pattern to the color of an LED.
JP 2017-19200 to Naoko et al. discloses, among the visible LEDs 205 to 207 mounted on the multipurpose sensor 19, the visible LEDs suitable for the ink color whose density is to be measured are turned on. Naoko et al. selects from different colored LEDs depending on the ink color.
EP 3098079 A1 to Fukasawa discloses in step 503, the optical characteristics of a total of 12 printed solid patches are measured with the colors (R, G, and B) of the mounted light sources. In step 504, there is selected a combination of the light source color and a combination of inks of two colors in which a difference in reflection density is at a maximum between a case where the clear ink exists and a case where the clear ink does not exist.

The prior art made of record and not discussed above is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896